Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear as to what Applicant intends by “the connecting hinge pin comprises a holding part which is connected with two sets of semi-cylindrical hinge pins with symmetrical mirror images, each set of semi-cylindrical hinge pins comprises a semi-cylinder connected with the holding part…”  Figure 5 of the instant disclosure is described as detailing the instantly recited hinge pin, but is configured as a holding part (8) with one set of semi-cylindrical hinge pins with symmetrical mirror images.  It is unclear as to what Applicant intends and is therefore impossible to determine the metes and bounds of the claim.  As such, no art rejection can be provided.  
Regarding claims 5-8, these claims depend from claim 4 and are rejected on the same grounds as presented above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206517363) in view of Beuke (US 20140060625).
As to claim 1, Chen is directed to a connecting structure (Figure 1 and 2) characterized in that the connecting structure comprises a photovoltaic module frame (See F1), a fastener clamped on the frame (configuration shown in Figure 1) and comprising a bottom plate (1), an elastic pressing piece (2) for pressing on the outside of the frame (shown in F1), connected to the bottom plate (1) and the bottom plate being positioned inside the frame (F1) and an accessory mounting plate (jutting portion adjacent 1 in F1) connected to the bottom plate (1).
Chen fails to explicitly teach the fastener and elastic pressing piece being metal.  However, the reference teaches using the configuration for grounding and that it is within purview to construct the piece from a conductive material (page 3, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the piece from metal, as metal is a well known and widely used conductive material, with widely known usage in solar frame/part manufacturing.  
Modified Chen is silent as to the material of the photovoltaic module frame, specifically failing to teach the frame being aluminum.
Beuke is directed to a solar module configuration (abstract) and teaches that it is well known for a typical solar module to utilize an extruded metal frame, from materials such as aluminum (paragraph 0005).
Therefore, when reading the Chen reference as a whole and acknowledging that the reference is not wholly concerned with the specific manufacture materials of the frame, a skilled artisan would have been motivated to glean appropriate frame materials from the prior art, such as the prior art teaching in Beuke leading to the use of an aluminum frame with a reasonable expectation of success.
Regarding claim 2, the prior art teaches the accessory mounting plate (jutting portion adjacent 1) is connected to the bottom plate (1) through a transverse plate (corner portion) and is parallel to the bottom plate (jutting portion is parallel to the thickness direction of 1).
Regarding claim 3, the prior art teaches a fixing structure (3) for fixing the bottom plate (1), the fixing structure comprising a first connecting hole arranged on the frame, and a second connecting hole corresponding to the position of the first hole arranged on the bottom plate, the first and second holes fitted with a connecting hinge pin (bolt 3 reads on hinge pin) (configuration of holes found in Figure 1 and 2 where hole in portion near 4 and hole adjacent part 2 to accommodate piece 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726